DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1, 4-13, 15-18, 20-29, 31, 32, 34-43, and 45-61 are pending in the case. Claims 1, 16, and 17 are independent claims. Claims 2, 3, 14, 19, 30, 33, and 44 have been canceled. Claims 50-61 are new claims.
Acknowledgement is made of Applicant’s claim for domestic benefit of provisional application 62/506,548 filed May 15, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 9-11, 13, 16-18, 20, 21, 25-27, 29, 32, 34, 35, 39-41, 43, 46, 50, 54, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0306328 A1), in view of Jin et al. (US 2015/0309689 A1), in view of Byrne et al. (US 2011/0246944 A1), and in view of Scholler et al. (US 2015/0199082 A1).

Regarding claim 1, Ko teaches an electronic device, comprising: 
a display (display unit 15a of FIG. 14);
a rotatable input mechanism rotatable around a rotation axis substantially perpendicular to a normal axis that is normal to a face of the display (crown 142 of FIG. 18b and [0126]: the crown, as illustrated, is rotatable around a rotation axis perpendicular to a normal axis normal to face of display unit 15a);
one or more processors (13 of FIG. 1 and [0076]: processors are mounted on circuit board); and
memory storing one or more programs configured to be executed by the one or more processors (memory 17 of FIG. 1 and [0062]), the one or more programs including instructions for:
detecting a first user input (S20 of FIG. 10 and [0112-00115]: user triggers a first input by gestures, motions, or so on);
in response to detecting the first user input (S20 of FIG. 10, [0112], and [0114]: user input, including hand motion, manipulation of the crown 142, or so on during the searching step S20 triggers execution of a 2nd mode of watch function, such as the list of applications displayed in FIG. 14), displaying a first subset of application subset of applications displayed along a first dimension of the display that is substantially perpendicular to both the rotation axis and the normal axis (S30 of FIG. 10, FIG. 14, and [0116]: “For instance, as shown in FIG. 14, the display unit 15a can provide a list of available applications.”);
detecting a rotation of the rotatable input mechanism (FIG. 18b and [0126]: detection of rotating the crown results in scrolling);
in response to detecting the rotation of the rotatable input mechanism:
moving the ordered set of application  (FIG. 18b and [0126]: “In particular, when an application list is displayed in the 2nd mode, if the crown 142 is directly rotated, a list is scrolled to display unseen applications.” The downward arrow in FIG. 18b indicates scrolling of the set of applications along the first dimension of the display);
in accordance with a determination that the ordered set of application views is moved 
displaying a second subset of application (FIG. 18b and [0126]: “In particular, when an application list is displayed in the 2nd mode, if the crown 142 is directly rotated, a list is scrolled to display unseen applications.” The downward arrow in FIG. 18b indicates scrolling of the set of application views along the first dimension of the display).

While Ko teaches applications, Ko does not explicitly teach application views, and
in accordance with a determination that the ordered set of application views is moved to a terminus of the ordered set of application views:
displaying a second subset of application views of the ordered set of application views; and
displaying a respective affordance associated with display of grid of affordances corresponding to applications available on the electronic device, wherein selection of the respective affordance causes the display of the grid of affordances corresponding to applications available on the electronic device; and
	in accordance with a determination that the ordered set of application views is moved to a position that is not the terminus of the ordered set of application views, displaying a third subset of application views of the ordered set of application views without displaying the respective affordance associated with display of a gird of affordances corresponding to applications available on the electronic device;
	while concurrently displaying the respective affordance and one or more application views that are at the terminus of the ordered set of application views, detecting a second user input corresponding to selection of the respective affordance that was displayed in response to the rotation of the rotatable input mechanism; and
	in response to detecting the second user input correspond to selection of the respective affordance:
		ceasing to display the one or more application views that are at the terminus of the ordered set of application views; and
		displaying the grid affordances corresponding to applications available on the electronic device, the gird of affordances including at least a first application affordance, a second application affordance that is above or below the first application affordance, and a third application affordance that is to the right or left of the first application affordance.
	
Jin teaches displaying an ordered set of application views (FIG. 1 and [0121-0123], FIG. 9(a)-(c) and [0157-0160], and FIG. 32(a)-(b) and [0246-0248]: application windows/views such as the map application window of FIG. 1, the camera application window 19 of FIG.9(c), and yet another map application window 88 of FIG. 32, may be preselected by the user to be in the window band/ordered set of application views), and
moving the ordered set of application views on the display along the first dimension of the display (FIG. 1 and [0123], FIG. 3(b) and [0134]: the ordered set of application views are moved along a first dimension based on a user input);
in accordance with a determination that the ordered set of application views is moved to a terminus of the ordered set of application views ([0268]: “the plurality of windows are scrolled to an end”; FIGS. 34(a)-(b) and [0268-0269]):
displaying a second subset of application views of the ordered set of application views (FIG. 1 and [0123], FIG. 3(b) and [0134]: a second subset of applications views would be displayed); and
displaying a respective affordance associated with display of grid of affordances corresponding to applications available on the electronic device(FIG. 34 and [0268]: a “Tray” icon associated with the display of grid of affordances is displayed in response to detecting the rotation to scroll to an end; FIG. 9(b) and [0159], FIG. 14(a) and [0178]: application tray displays a grid of affordances/icons corresponding to applications available on the electronic device); and
	in accordance with a determination that the ordered set of application views is moved to a position that is not the terminus of the ordered set of application views, displaying a third subset of application views of the ordered set of application views without displaying the respective affordance associated with display of a grid of affordances corresponding to applications available on the electronic device (FIG. 1 and [0123], FIG. 3(b) and [0134], FIGS. 34(a)-(b) and [0268-0269]: the affordance associated with display of a grid of affordances is not displayed if the ordered set of application views is not moved to the end/terminus of the ordered set of application views. Instead, a new subset of application views would be displayed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrolling of applications via rotation of the rotatable input mechanism as described in Ko to incorporate the teachings of Jin and scroll through the ordered set of application views and, in response, display an affordance associated with display of a grid of affordances corresponding to applications on the electronic device once scrolled to a terminus of the ordered set of application views. Doing so would grant the user access to more applications which may not be readily available as part of the ordered set of application views. In this way, the user is not limited to only applications that are included in the ordered set of application views.
	While Ko in view of Jin teaches concurrently displaying the respective affordance that was displayed in response to the rotation of the rotatable input mechanism and one or more application views that are at the terminus of the ordered set of application views, Ko in view of Jin does not explicitly teach:
while concurrently displaying the respective affordance and one or more application views that are at the terminus of the ordered set of application views, detecting a second user input corresponding to selection of the respective affordance that was displayed in response to the rotation of the rotatable input mechanism; and
in response to detecting the second user input corresponding to selection of the respective affordance that was displayed in response to the rotation of the rotatable input mechanism:
		ceasing to display the one or more application views that are at the terminus of the ordered set of application views; and
		displaying the grid affordances corresponding to applications available on the electronic device, the gird of affordances including at least a first application affordance, a second application affordance that is above or below the first application affordance, and a third application affordance that is to the right or left of the first application affordance.

	In another embodiment, Jin teaches ceasing to display the one or more application views and displaying the grid affordances corresponding to applications available on the electronic device, the grid of affordances including at least a first application affordance, a second application affordance that is above or below the first application affordance, and a third application affordance that is to the right or left of the first application affordance (FIGS. 28(a)-(c) and [0232-0233]: display of one or more application views ceases while a grid of affordances corresponding to applications available on the electronic device is displayed. A first application affordance may correspond to an application indicated by the music note. A second application affordance may correspond to an application indicated by the Bluetooth symbol below the first application affordance. A third application may correspond to the indicated by the contact/phone book to the left of the first application affordance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin to incorporate the further teachings from another embodiment of Jin and cease to display application views and, instead, display the grid of affordances represented by application tray. Doing so would allow the user to view more selectable applications within a limited screen space so that the user can more quickly select the desired application. In this way, the user does not have to navigate among a limited set of application views as the screen is dedicated to displaying the smaller application affordances.
While Ko in view of Jin teaches concurrently displaying the respective affordance that was displayed in response to the rotation of the rotatable input mechanism and one or more application views that are at the terminus of the ordered set of application views, ceasing to display the one or more application views and displaying the grid affordances corresponding to applications available on the electronic device, the grid of affordances including at least a first application affordance, a second application affordance that is above or below the first application affordance, and a third application affordance that is to the right or left of the first application affordance, Ko in view of Jin does not explicitly teach: 

while concurrently displaying the respective affordance and one or more application views that are at the terminus of the ordered set of application views, detecting a second user input corresponding to selection of the respective affordance that was displayed in response to the rotation of the rotatable input mechanism; and
in response to detecting the second user input corresponding to selection of the respective affordance:
	ceasing to display the one or more application views and displaying the grid affordances corresponding to applications available on the electronic device as disclosed in Jin.
	
Byrne teaches:
while concurrently displaying the respective affordance and one or more application (FIG. 6, [0035], and [0046]: icon 636/respective affordance is displayed along with one or more applications); and
in response to detecting the second user input corresponding to selection of the respective affordance (FIGS. 6 and 12, [0046], and [0051]: user input selecting icon 636 is detected):
	ceasing to display the one or more application  (FIG. 12, [0046], and [0051]: applications of the ordered set of applications at a first stage as seen in FIG. 6 are ceased to be displayed); and
	displaying the grid affordances corresponding to applications available on the electronic device, the grid of affordances including at least a first application affordance, a second application affordance, and a third application affordance (FIG. 12, [0046], and [0051]: various affordances corresponding to applications are displayed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the affordance associated with displaying a display of a grid of affordances as disclosed in Ko in view of Jin to incorporate the teachings from Byrne and have that affordance be an affordance that, upon selection, cease to display the one or more application views/initial applications at a first stage and display the grid of affordances. Doing so would allow the user to simply select the respective affordance for displaying the grid rather than perform various other inputs to access the grid. The user would be able to more conveniently access the grid by selecting the grid affordance that is available to the user. In this way, the user does not have to rely on other or more complicated forms of input to open the grid.
While Jin teaches wherein the respective affordance is displayed in response to detecting the rotation of the rotatable input mechanism (FIG. 34 and [0268]; [0270]: Note that Jin states that “the app dock 3410 may not be displayed, and a dot 3410a that corresponds to the app dock 3410 may be displayed on the screen.” This is not limiting language and, accordingly, does not exclude the possibility of the app dock 3410 being displayed without the need to perform an input on the dot 3410a.), Ko in view of Jin in view of Byrne, and in view of Scholler does not explicitly teach wherein the respective affordance is displayed in response to detecting the rotation of the rotatable input mechanism without receiving additional user input after the rotation of the rotatable input mechanism.
Scholler teaches wherein the respective affordance is displayed in response to detecting without receiving additional user input after the  [scrolling to the terminus] (FIGS. 1A-C, [0013], [0018], and [0026-0028]: an affordance/actionable item, like any of user interface icons 106C, 108C, 110C, and 112C, is displayed in response to detecting the scrolling to the terminus without subsequent additional user input.; [0033]: “Actionable items may be retrieved from settings or configurations for menus stored over the network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displaying of the respective affordance in response to detecting the rotation of the rotatable input mechanism to the terminus as disclosed Jin to incorporate the teachings from Scholler and display the respective affordance without receiving additional user input after scrolling to the terminus, or rotating the rotatable input mechanism to the terminus. Doing so would allow the user to more efficiently view the respective affordance and preclude the user from performing an additional input to display it. In this way, the user may access the respective affordance faster and reduce processing time of the device. Note that Jin states that “the app dock 3410 may not be displayed, and a dot 3410a that corresponds to the app dock 3410 may be displayed on the screen.” This is not limiting language and, accordingly, does not exclude the possibility of the app dock 3410 being displayed without the need to perform an input on the dot 3410a. Moreover, one of ordinary skill in the art would recognize that scrolling to a terminus is disclosed in both Jin and Scholler to access the respective affordance. Thus, Scholler’s scrolling is analogous and it would have been obvious to one of ordinary skill in the art to incorporate Scholler’s teaching into the context of Jin’s scrolling by rotating the rotatable input mechanism for the aforementioned reasons.

	Regarding claim 4, Ko, in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko does not explicitly teach wherein displaying the second subset of application views include displaying an adaptive application view, and wherein the adaptive application view includes an affordance for adding the adaptive application view to a preselected application views, the one or more programs further including instructions for: detecting a third user input corresponding to selection of the affordance for adding the adaptive application view to the preselected application views; and in response to detecting the third user input corresponding to selection of the affordance for adding the adaptive application view to the preselected application views, adding the adaptive application view to the preselected application views. 
However, in a further embodiment, Jin teaches wherein displaying the second subset of application views includes displaying an adaptive application view/application view ([0129]: “Additionally, for example, the device 1000 may locate a window of an application that was recently used by a user on an upper part of the window band, but is not limited thereto.”), and wherein the adaptive application view/application view includes an affordance for adding the adaptive application view/application view to a preselected application views (FIGS. 32(a) and [0247]: the user has an option, or affordance, from displayed menu 86 to “Add to Home,” “Home” being the location of preselected application views), the one or more programs further including instructions for:
detecting a third user input corresponding to selection of the affordance for adding the adaptive application view/application view to the preselected application views (FIGS. 32(a)-(b) and [0247-0248]: menu 86 is displayed, evidently, for user selection input); and
in response to detecting the third user input corresponding to selection of the affordance for adding the adaptive application view/application view to the preselected application views, adding the adaptive application view/application view that corresponds to the most recently opened application to the preselected application views (FIG. 32(b) and [0247-0248]: evidently, the option to “Add to Home” in displayed menu 86 of FIG. 32(a) generates window 88, adding the application to the preselected application views; Such process of adding the application view to the preselected application views obviates using an affordance to similarly add the adaptive application view described in [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin in view of Byrne, and in view of Scholler to incorporate the further teachings of Jin and include an affordance to add an adaptive application view corresponding to the most recently opened application. Doing so would allow the user to navigate back to an application of recent use in case the user needs to use multiple applications in a short period of time, as suggested by Jin. This allows for nearly simultaneous use of applications, with more recently opened applications deemed as most probable to be selected and most relevant to the user’s current needs. Particularly, an affordance would allow the user to decide whether or not they would like a shortcut to their most recently opened application, granting greater customizability for the user’s set of application views.

Regarding claim 5, Ko in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko further teaches wherein the display includes a touch-sensitive display (sensing unit 14 of FIG. 1 and [0059]: sensing unit may be a touch sensor; [0060]: “The display unit 15a may have an inter-layered structure or an integrated structure with a touch sensor in order to facilitate a touchscreen.”).
Ko does not explicitly teach the one or more programs further including instructions for: detecting a gesture on the touch-sensitive display, wherein the gesture includes a swipe on a first application view of the ordered set of application views and is in a direction perpendicular to the first dimension; and in response to detecting the gesture, deleting the first application view from the ordered set of application views.
Jin further teaches the one or more programs further including instructions for: detecting a gesture on the touch-sensitive display, wherein the gesture includes a swipe on a first application view of the ordered set of application views and is in a direction perpendicular to the first dimension; and in response to detecting the gesture, deleting the first application view from the ordered set of application views (FIG. 3(b) and [0134]: a swipe gesture on a first application view in the right direction, which is perpendicular to the first dimension, would cause deletion of that application view from the set of application views).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin in view of Byrne, and in view of Scholler to incorporate the further teachings of Jin and include a gesture of swiping an application view in a direction perpendicular to the first dimension to delete it from the ordered set of application views. Doing so would allow the user to organize their set of application views with relevant applications, promoting clarity and productivity during use of the device. Particularly, swiping in a perpendicular direction to delete an application view prevents interference with the scrolling of the application views, which is reserved in the first dimension.

Regarding claim 9, Ko in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko does not explicitly teach detecting a fourth user input corresponding to selection of an application view of the ordered set of application views; and in response to detecting the fourth user input corresponding to selection of the application view, executing the application associated with the selected application view.
Jin further teaches detecting a fourth user input corresponding to selection of an application view of the ordered set of application views; and in response to detecting the fourth user input corresponding to selection of the application view, displaying the application associated with the selected application view (FIGS. 14(b)-(c) and [0180]: in response to a user selecting an application view as a third user input, the application associated with the selected application view is displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko, in view of Jin, in view of Byrne, and in view of Scholler to incorporate the further teachings of Jin and display the application associated with the selected application view based on a fourth user input. Doing so would allow the user to view a desired application with more details, especially when contents of the application are currently most relevant to the user and should not be limited by other applications’ content occupying the screen real-estate.

Regarding claim 10, Ko in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko further teaches wherein the display includes a touch-sensitive display (sensing unit 14 of FIG. 1 and [0059]: sensing unit may be a touch sensor; [0060]: “The display unit 15a may have an inter-layered structure or an integrated structure with a touch sensor in order to facilitate a touchscreen.”), the one or more programs further including instructions for: displaying a third subset of applications of the ordered set of applications, wherein displaying the third subset of applications includes moving the ordered set of applications on the display along the first dimension of the display ([0126]: “[I]f the crown 142 is directly rotated, a list is scrolled to display unseen applications.” The list is scrolled in the first dimension as indicated by trajectory arrow point vertically downwards in FIG. 18(b)).
Ko does not explicitly teach detecting a second gesture on the touch-sensitive display; and in response to detecting the second gesture on the display, displaying a third subset of application views of the ordered set of application views.
Jin further teaches detecting a second gesture on the touch-sensitive display (FIG. 3 and [0134]: a second gesture involves the user input of swiping the window band displayed on the touch-sensitive display in an upward or downward direction); and in response to detecting the second gesture on the display, displaying a third subset of application views of the ordered set of application views, wherein displaying the third subset of application views includes moving the ordered set of application views on the display along the first dimension of the display (FIG. 3 and [0134]: swiping vertically allows for a third subset of application views to come into view as the application views shift along the first dimension).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin, in view of Byrne, and in view of Scholler  to incorporate the further teachings of Jin and detect a second gesture on the touch-sensitive display; and in response to detecting the second gesture on the display, display a third subset of application views of the ordered set of application views, wherein displaying the third subset of application views includes moving the ordered set of application views on the display along the first dimension of the display. Doing so would allow the user to access greater sets of application views while maintaining consistency and fluidity in navigation across a first dimension.

	Regarding claim 11, Ko in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko does not explicitly teach wherein displaying the first subset of application views includes: displaying at least a partial view of a first application view in the first subset of application views; and displaying a partial view of a second application view in the first subset of application views.
	Jin further teaches wherein displaying the first subset of application views includes: displaying at least a partial view of a first application view in the first subset of application views; and displaying a partial view of a second application view in the first subset of application views (FIG. 3 and [0133-0134]: a first subset of application views, as seen in FIG. 3(a), includes a partial view of a first application view at the top and a partial view of a second application view at the bottom. As supported in [0111] and [0122], each window corresponds to an application. The partial views for at least two application views is also reflected in FIG. 3(b).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin, in view of Byrne, and in view of Scholler to incorporate the further teachings of Jin and display at least a partial view of a first application view and a partial view of a second application view. Doing so would allow the user to make effective use of the area of the display, or the screen real-estate, enabling the user to navigate through a multiple application views in an organized, stacked layout. This is especially valuable for modern devices with smaller screens that cannot afford to waste display area.

Regarding claim 13, Ko in view of Jin in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko further teaches wherein moving the ordered set of application views on the display along the first dimension of the display includes translating the ordered set of application views along the first dimension of the display (FIG. 18b and [0126]: “In particular, when an application list is displayed in the 2nd mode, if the crown 142 is directly rotated, a list is scrolled to display unseen applications.” The downward arrow in FIG. 18b indicates scrolling of the set of application views along the first dimension of the display).
Ko does not explicitly teach changing the size of the application views as the application views translate along the first dimension of the display.
Jin further teaches changing the size of the application views as the application views translate along the first dimension of the display (FIGS. 34(a)-(b) and [0269-0270]: as stated in [0269], “As each window moves to the upper part, a size of each window gradually increases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin in view of Byrne, and in view of Scholler to incorporate the further teachings of Jin and change the size of the application views as the application views translate along the first dimension of the display. Doing so would emphasize certain application views while scrolling. This would help prevent the user from missing and scrolling past a desired application view as the application view is emphasized, or enlarged, before being removed from the display.

Regarding claim 18, Ko in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko does not explicitly teach wherein the set of application views include representations of content from applications corresponding to the application views in the ordered set of application views.
Jin further teaches wherein the set of application views include representations of content from applications corresponding to the application views in the ordered set of application views (FIG. 9 and [0157-0160]: the set of windows 10-14 and 19/application views evidently include representations of content from corresponding applications, such as the camera application with window 19 or, as supported in FIG. 6 and [0114], the map application of window 13).

Regarding claim 50, Ko in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko further teaches wherein the first user input comprises a push input received via a physical input mechanism (FIG. 134 and second half of [0112]: the first user input comprises a push input received via a physical input mechanism/crown 142. This push input controls the smart watch 100 to enter the 2nd mode, an example of which is found in FIG. 14 as supported in [0114] and [0116]).

	Regarding claims 16, 20, 21, 25-27, 29, 32, and 54 the claims recite a non-transitory computer-readable storage medium ([0062]) with corresponding limitations to claims 1, 4, 5, 9-11, 13, 18, and 50, respectively, and are therefore rejected on the same premises.

Regarding claims 17, 34, 35, 39-41, 43, 46, and 58 the claims recite a method with corresponding limitations to claims 1, 4, 5, 9-11, 13, 18, and 50, respectively, and are therefore rejected on the same premises.

Claims 6, 22, 36, and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0306328 A1), in view of Jin et al. (US 2015/0309689 A1), in view of Byrne et al. (US 2011/0246944 A1), in view of Scholler et al. (US 2015/0199082 A1), and in view of Jagannathan et al. (US 2013/0014040 A1).

Regarding claim 6, Ko in view of Jin in view of Byrne, and in view of Scholler teaches the device of claim 1. While Jin teaches wherein the ordered set of application views includes an adaptive application view ([0128-0130]: among a plurality of generated windows of applications, an adaptive window of a recently used one may be at the top region/first position of the window band; [0129]: “Additionally, for example, the device 1000 may locate a window of an application that was recently used by a user on an upper part of the window band, but is not limited thereto.”), Ko in view of Jin in view of Byrne, and in view of Scholler does not explicitly teach wherein the ordered set of application views includes a plurality of adaptive application views corresponding to a plurality of opened applications.
Jagannathan further teaches wherein the ordered set of application views includes a plurality of adaptive application views corresponding to a plurality of opened applications (FIGS. 6A and 6B, [0061], [0065], and [0067]: application relevance scores cause relevant applications to be automatically executed. These executed applications/opened applications correspond to a plurality of adaptive application views which are displayed in the ordered set of application views. In the example of FIG. 6A, a plurality of adaptive application views includes at least the contacts application and calendar application. In the example of FIG. 6B, a plurality of adaptive application views includes at least the contacts application and search application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin in view of Byrne, and in view of Scholler to incorporate the teachings of Jagannathan and have wherein the ordered set of application views includes a plurality of adaptive application views corresponding to a plurality of opened applications. Doing so would allow the user to maintain familiarity with the GUI so that preselected application views consistently remain at a particular position for the user to easily find and access. At the same time, the dynamic updating of the adaptive application views allows the user to conveniently access applications deemed to be most relevant to the user, eliminating the need for the user to navigate and search for relevant unpinned applications. Doing so would allow the user to maintain familiarity with the GUI so that preselected application views consistently remain at a particular position for the user to easily find and access. At the same time, the dynamic updating of the adaptive application view allows the user to conveniently access applications deemed to be most relevant to the user, eliminating the need for the user to navigate and search for relevant unpinned applications.

Regarding claim 47, Ko in view of Jin in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko further teaches wherein the set of application nd display setting can control the display unit 15a to provide a list of applications corresponding to a base of a function of a smart device.” Correspondence to a base of a function indicate that the displayed applications are preselected).
While Ko teaches preselected applications, Ko does not explicitly teach wherein the ordered set of application views includes preselected application views, and wherein the set of application views include an adaptive application view that corresponds to a most recently opened application that is not one of the preselected application views.
Jin further teaches wherein the ordered set of application views includes preselected application views (FIG. 1 and [0121-0123], FIG. 9(a)-(c) and [0157-0160], and FIG. 32(a)-(b) and [0246-0248]: application windows such as the map application window of FIG. 1, the camera application window 19 of FIG.9(c), and yet another map application window 88 of FIG. 32, may be preselected by the user to be in the window band/set of application views), and wherein the set of application views include an adaptive application view that corresponds to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko, in view of Jin, in view of Byrne, and in view of Scholler to incorporate the further teachings of Jin and have wherein the ordered set of application views includes preselected application views, and wherein the set of application views include an adaptive application view that corresponds to a recently opened application that is not one of the preselected application views. Doing so would allow the user to preview information related to the application for faster information search among a plurality of applications and to customize their set of application views so as to display the most relevant applications that can be conveniently and quickly located by the user. In this way, the user is not required to continuously scroll a potentially long list of application views to arrive at a desired one. The arrangement of a recently used application also allows the user to navigate back to an application of recent use in case the user needs to use multiple applications in a short period of time, as suggested by Jin. This allows for nearly simultaneous use of applications, with recently opened applications deemed as most probable to be selected and most relevant to the user’s current needs.
Although Jin teaches wherein an adaptive application view corresponds to a recently opened application, Ko in view of Jin in view of Byrne, and in view of Scholler does not explicitly teach wherein the adaptive application view corresponds to a most recently opened application.
Jagannathan teaches wherein the adaptive application view corresponds to a most recently opened application (FIG. 4 and [0058]: application views are dynamically reordered according to changes in their relevance scores; [0039]: Dynamically rearranging application views by relevance may include “list[ing] most recently used applications in a designated user interface location”. Thus, listing applications by most recently used include designating the most recently used application at a first position; FIG. 6A and [0061]: for example, the adaptive application view corresponds to a contacts application as determined based on relevancy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin in view of Byrne, and in view of Scholler to incorporate the teachings of Jagannathan and have wherein the adaptive application view corresponds to a most recently opened application. Doing so would allow the user to maintain familiarity with the GUI so that preselected application views consistently remain at a particular position for the user to easily find and access. At the same time, the dynamic updating of the adaptive application view allows the user to conveniently access applications deemed to be most relevant to the user, eliminating the need for the user to navigate and search for relevant unpinned applications. As the most recently opened application is likely to be of relevance to the user, the adaptive application view offers convenience for the user to revisit the application.

	Regarding claims 22 and 48, the claims recite a non-transitory computer-readable storage medium with corresponding limitations to the electronic device of claims 6 and 47, respectively, and are therefore rejected on the same premises.

Regarding claims 36 and 49, the claims recite a method with corresponding limitations to the electronic device of claims 6 and 47, respectively, and are therefore rejected on the same premises.

Claims 7, 23, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0306328 A1), in view of Jin et al. (US 2015/0309689 A1), in view of Byrne et al. (US 2011/0246944 A1), in view of Scholler et al. (US 2015/0199082 A1), in view of Jagannathan et al. (US 2013/0014040 A1), in view of Garg et al. (US 8949250 B1), and in view of Kim (US 2018/0081538 A1).

Regarding claim 7, Ko, in view of Jin, in view of Byrne, and in view of Jagannathan teaches the device of claim 6. Although Jagannathan teaches listing application views based on most recently used applications ([0039]), Ko in view of Jin and in view of Jagannathan does not explicitly teach displaying, in the center of the display, an adaptive application view corresponding to a recently-opened application; and displaying, above the adaptive application view corresponding to the recently-opened application, an adaptive application view corresponding to the first application.
Garg further teaches displaying, in the center of the display, an adaptive application view corresponding to a recently-opened application; and displaying, above the adaptive application view corresponding to a recently-opened application, a more recently opened adaptive application view (Col. 12, lines 54-60: each card in a card stack user interface may correspond to an application; Col.13, line 43-46: specifically, each card in the stack is a screenshot of the app representing the application view; FIG. 4 and Col. 13, line 55 to Col. 14, line 9:  at the center is a recently-opened application, for example, card 450B, while above that recently-opened application would be the most recently used application, card 450A. Note that the cards in the stack may be ordered from by most recently used with the most recently used at the top, as also supported in Col. 14, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin, in view of Byrne, and in view of Jagannathan to incorporate the teachings of Garg and display, in the center of the display, an adaptive application view corresponding to a recently-opened application; and displaying, above the adaptive application view corresponding to a recently-opened application, another adaptive application view. Doing so would emphasize to the user a recently used application so that the user does not have to scroll through application views to find the recently used application.
Ko, in view of Jin, in view of Jagannathan, and in view of Garg does not explicitly teach wherein the first user input is detected while a first application is open, and wherein displaying the first subset of application views includes: displaying, above the adaptive application view corresponding to the recently-opened application, an adaptive application view corresponding to the first application.
Kim teaches wherein the first user input is detected while an application is open (FIG. 14 and [0286-0287]: a user provides first input of selecting a menu button while a message application is open), and wherein displaying the first subset of application views includes: displaying, in the center of the display, an adaptive application view corresponding to a recently-opened application other than the first application (FIG. 14 and [0287]: “the second recently used list 30 may correspond to at least some of the recently used applications, which are output in the order of use”. For example, at the center of the display is a recently-opened application “QMemo”); displaying, above the adaptive application view corresponding to a recently-opened application, an adaptive application view corresponding to the first application (FIG. 14 and [0287]: Since the first application corresponds to a messaging application, which is the most recently used, the recently used list would display an application view of the messaging application above a recently-opened application such as “QMemo”. Support that the recently used list is oriented top to bottom for most recently used can be seen in FIG. 16 and [0300] as a selected application, which becomes the most recent application, is designated an area above a less recently opened application and is used “through the recently used list”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin, in view of Jagannathan, and in view of Garg to incorporate the teachings of Kim and have wherein the first user input is detected while a first application is open, and wherein displaying the first subset of application views includes: displaying, above the adaptive application view corresponding to the recently-opened application, an adaptive application view corresponding to the first application. Doing so would maintain an order of application views by most-recently opened so that the user can effectively access more recent applications which are most likely to be currently relevant to the user. For instance, the user may generally recall when an application was last accessed in the context of other accessed applications and can then scroll through the list by order of recently opened to quickly find a desired application.

Regarding claim 23, the claim recites a non-transitory computer-readable storage medium with corresponding limitations to the electronic device of claim 7 and is therefore rejected on the same premise.

Regarding claim 37, the claim recites a method with corresponding limitations to the electronic device of claim 7 and is therefore rejected on the same premise.

Claims 8, 24, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0306328 A1), in view of Jin et al. (US 2015/0309689 A1), in view of Byrne et al. (US 2011/0246944 A1), in view of Scholler et al. (US 2015/0199082 A1), in view of Jagannathan et al. (US 2013/0014040 A1), and in view of Garg et al. (US 8949250 B1).

Regarding claim 8, Ko, in view of Jin, in view of Byrne, and in view of Jagannathan teaches the device of claim 6. Although Jagannathan teaches listing application views based on most recently used applications ([0039]), Ko in view of Jin, in view of Byrne, and in view of Jagannathan does not explicitly teach wherein the first user input is detected while an application is not open, and wherein displaying the first subset of application views includes displaying an adaptive application view of a most-recently opened application above an adaptive application view of a second most-recently opened application.
Garg further teaches wherein the first user input is detected while an application is not open, and wherein displaying the first subset of application views includes displaying an adaptive application view of a most-recently opened application above an adaptive application view of a second most-recently opened application (FIG. 4 and Col. 12, line 54 to Col. 14, line 9: card 450A functions as an application launcher at a home screen of mobile client system 130. When an application is not opened, the user on the home screen may still generate a subset of applications views including a first most-recently opened application above a second most-recently opened application. “As an example and not by way of limitation, application cards 450B and content cards 450C may be provided for display such that the most recently executed applications or content associated with an application are displayed higher up in the card stack.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin, in view of Byrne, and in view of Jagannathan to incorporate the teachings of Garg and have wherein the first user input is detected while an application is not open, and wherein displaying the first subset of application views includes displaying an adaptive application view of a most-recently opened application above an adaptive application view of a second most-recently opened application. Doing so would allow the user to view and understand applications arranged from top to bottom correspond to an order describing most recently used to less recently used. This allows the user to quickly access more recently used applications near the top, since more recently used applications are likely to be more relevant than applications used less recently. In this way, the user minimally navigates a list of applications before arriving at a likely desired application.

Regarding claim 24, the claim recites a non-transitory computer-readable storage medium (Ko, [0062]) with corresponding limitations to the electronic device claim 8 and is therefore rejected on the same premise.

Regarding claim 38, the claim recites a method with corresponding limitations to the electronic device of claim 8 and is therefore rejected on the same premise.

Claims 12, 28, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0306328 A1), in view of Jin et al. (US 2015/0309689 A1), in view of Byrne et al. (US 2011/0246944 A1), in view of Scholler et al. (US 2015/0199082 A1), and in view of Cabral (US 2015/0324067 A1).

Regarding claim 12, Ko in view of Jin, in view of Byrne teaches the device of claim 1. Although Ko further teaches detecting the first user input (S20 of FIG. 10 and [0112-00115]: user triggers a first input by gestures, motions, or so on), Ko in view of Jin in view of Byrne, and in view of Scholler does not explicitly teach the first user input detected while displaying an open application, displaying the first subset of application views includes displaying an adaptive application view that corresponds to the open application, and displaying the adaptive application view that corresponds to the open application including the animation.
Cabral teaches the first user input is detected while displaying an open application (FIG. 4, “While the example vehicle infotainment system is running an application, as seen in 400”; [0033]: user input is selection of the home screen via tapping the header, for example), displaying the first subset of application views includes displaying an adaptive application view that corresponds to the open application (open application is in adaptive application view as shown in screenshots 410, 420, and 430 in first subset of application views), displaying the adaptive application view that corresponds to the open application including animating a screenshot of the open application moving along the first dimension of the display (FIG. 4 and [0033]: screenshots 400 to 430 illustrate animation of the open application along a first dimension along the horizontal axis of the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko in view of Jin in view of Byrne, and in view of Scholler to incorporate the teachings of Cabral and have the first user input detected while displaying an open application, displaying the first subset of application views includes displaying an adaptive application view that corresponds to the open application, and displaying the adaptive application view that corresponds to the open application including the animation. Doing so would allow the user to precisely navigate within a set application views while having a frame of reference from the initially open application. This frame of reference promotes intuitiveness and user-friendliness for application view navigation as the animation of the open application enables the user to contextualize the location of application views populating the set of application views. In this way, the user would less likely lose their place or idea of location on the graphical user interface while traversing a plurality of application views.

Regarding claim 28, the claim recites a non-transitory computer-readable storage medium (Ko, [0062]) with corresponding limitations to the electronic device of claim 12 and is therefore rejected on the same premise.

Regarding claims 42, the claim recites a method with corresponding limitations to the electronic device of claim 12 and is therefore rejected on the same premise.

Claims 15, 31, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0306328 A1), in view of Jin et al. (US 2015/0309689 A1), in view of Byrne et al. (US 2011/0246944 A1), in view of Scholler et al. (US 2015/0199082 A1), in view of “Samsung Gear S3 App launcher widget - App review,” hereinafter “Samsung Gear S3,” and in view of “Samsung Gear S3 Apps Launcher,” hereinafter “Apps Launcher”.

Regarding claim 15, Ko, in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 4, wherein the display includes a touch-sensitive display (Ko, sensing unit 14 of FIG. 1 and [0059]: sensing unit may be a touch sensor; [0060]: “The display unit 15a may have an inter-layered structure or an integrated structure with a touch sensor in order to facilitate a touchscreen.”).
Ko in view of Jin in view of Byrne, and in view of Scholler does not explicitly teach while displaying the grid of affordances, detecting a contact on the touch-sensitive display; determining a characteristic intensity of the contact; in accordance with a determination that the characteristic intensity exceeds a predetermined intensity threshold, displaying a second grid of affordances and in accordance with a determination that the characteristic intensity does not exceed the predetermined threshold, launching an application.
“Samsung Gear S3” further teaches while displaying the grid of affordances, detecting a contact on the touch-sensitive display; determining a characteristic intensity of the contact; in accordance with a determination that the characteristic intensity exceeds a predetermined intensity threshold, displaying a second grid of affordances (4:35-4:52: pressing and holding on the grid of affordances while exceeding a predetermined intensity/duration threshold of contact displays a second grid of affordances that allow rearrangement of widgets/applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko, in view of Jin, in view of Byrne, and in view of Scholler to incorporate the teachings of “Samsung Gear S3” and, while displaying the menu of applications, detecting a contact on the touch-sensitive display; determining a characteristic intensity of the contact; in accordance with a determination that the characteristic intensity exceeds a predetermined intensity threshold, displaying a second menu of applications. Doing so would enable the user to access a greater variety of applications rather than being limited to only access applications viewable in the first menu. In this way, the number of accessible applications are not constrained to what a single menu can accommodate, which is especially important for smaller-screen devices, such as a smart watch.
Ko, in view of Jin, in view of Byrne, and in view of “Samsung Gear S3” does not explicitly teach, in accordance with a determination that the characteristic intensity does not exceed the predetermined threshold, launching an application.
“Apps Launcher” further teaches in accordance with a determination that the characteristic intensity does not exceed the predetermined threshold, launching an application (3:46-3:55: rather than holding down on the menu of applications, as previously described in “Samsung Gear S3,” a shorter contact with an application triggers its launch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko, in view of Jin, in view of Byrne, in view of Scholler, and in view of “Samsung Gear S3” to incorporate the teachings of “Apps Launcher” and, while displaying the menu of applications, detecting a contact on the touch-sensitive display; determining a characteristic intensity of the contact; in accordance with a determination that the characteristic intensity exceeds a predetermined intensity threshold, displaying a second menu of applications; and in accordance with a determination that the characteristic intensity does not exceed the predetermined threshold, launching an application. Doing so would enable the user to rearrange and organize menus of applications at various levels or modes. This would promote customizability and productivity for the user who would be able to quickly toggle between different menus of applications with maintained contacts (above the threshold) while distinctly launching applications with lighter contacts (below the threshold).

Regarding claim 31, the claim recites a non-transitory computer-readable storage medium (Ko, [0062]) with corresponding limitations to the electronic device of claim 15 and is therefore rejected on the same premise.

Regarding claim 45, the claim recites a method with corresponding limitations to the electronic device of claim 15 and is therefore rejected on the same premise.

Claims 51, 52, 55, 56, 59, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0306328 A1), in view of Jin et al. (US 2015/0309689 A1), in view of Byrne et al. (US 2011/0246944 A1), in view of Scholler et al. (US 2015/0199082 A1), and in view of Adams et al. (US 2015/0098309 A1).

Regarding claim 51, Ko, in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko further teaches wherein the first user input comprises a push input received via a physical input mechanism (FIG. 134 and second half of [0112]: the first user input comprises a push input received via a physical input mechanism/crown 142. This push input controls the smart watch 100 to enter the 2nd mode, an example of which is found in FIG. 14 as supported in [0114] and [0116]).
Although Ko teaches a separate physical input mechanism separate from the rotatable input mechanism (FIG. 2 and [0083]: see push button 111 which is separate from the crown 142), Ko does not teach the claimed push input being performed with respect to the physical input mechanism separate from the rotatable input mechanism.
Adams teaches a physical input mechanism separate from the [distinct from a] rotatable input mechanism, and the first user input comprises a push input received via the physical input mechanism (FIG. 10 and [0085-0086]: user pushes a physical button to access various applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko, in view of Jin, in view of Byrne, and in view of Scholler to incorporate the teachings of Adams so that the push input occurs on a physical input mechanism separate from the rotatable input mechanism. Doing so would help prevent the user from performing unintended inputs that are more likely to occur on a multifunctional input device, like a crown that can be pushed and rotated as shown in Ko. In this way, the user can predictably and more deliberately interact with a button (by a press) and a crown (by a rotation) with two separate input mechanisms. 

Regarding claim 52, Ko, in view of Jin, in view of Byrne, and in view of Scholler teaches the device of claim 1. Ko, in view of Jin, in view of Byrne, and in view of Scholler does not explicitly teach wherein the first subset of application views of the ordered set of application views includes a first application view, a second application view, and a third application view, and wherein the first application view is displayed above the second application view and is partially obscured by the second application view, and wherein the second application view is displayed above the third application view and is partially obscured by the third application view.
Adams teaches wherein the first subset of application views of the ordered set of application views includes a first application view, a second application view, and a third application view, and wherein the first application view is displayed above the second application view and is partially obscured by the second application view, and wherein the second application view is displayed above the third application view and is partially obscured by the third application view ([0079-0080]: cards 610 represent applications; FIG. 9 and [0083]: the first subset of application views includes, for example, a first application view “Starbucks”, a second application view “Adam Hall”, and a third application view “Weather”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application views as disclosed in Ko, in view of Jin, in view of Byrne, and in view of Scholler to incorporate the teachings of Adams and have wherein the first subset of application views of the ordered set of application views includes a first application view, a second application view, and a third application view, and wherein the first application view is displayed above the second application view and is partially obscured by the second application view, and wherein the second application view is displayed above the third application view and is partially obscured by the third application view. Doing so would allow the display to display more application views as the obscuring, or overlapping, allow application views to be arranged in a more condense manner. In this way, the user may access applications views more quickly and efficiently.

Regarding claims 55 and 56, the claims recite a non-transitory computer-readable storage medium (Ko, [0062]) with corresponding limitations to the electronic device of claims 51 and 52 and are therefore rejected on the same premises.

Regarding claims 59 and 60, the claims recite a method with corresponding limitations to the electronic device of claims 51 and 52 and are therefore rejected on the same premises.

Claims 53, 57, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0306328 A1), in view of Jin et al. (US 2015/0309689 A1), in view of Byrne et al. (US 2011/0246944 A1), in view of Scholler et al. (US 2015/0199082 A1), in view of Adams et al. (US 2015/0098309 A1), and in view of Seo et al. (US 2013/0321340 A1).

Regarding claim 53, Ko, in view of Jin, in view of Byrne, in view of Scholler, and in view of Adams teaches the device of claim 1.
While Adams teaches detecting a second user input; in response to detecting the second user input: moving the ordered set of application views on the display ([0081]: “navigating between the cards 610 can be achieved in my swiping the cards downward and/or upwards”), Ko, in view of Jin, in view of Byrne, in view of Scholler, and in view of Adams does not explicitly teach in response to detecting the second user input: moving the ordered set of application views on the display along the first dimension of the display; ceasing to display the first application view; and displaying an additional subset of application views of the ordered set of application views, wherein the additional subset of application views of the ordered set of application views includes the second application view, the third application view, and a fourth application view, and wherein the second application view is displayed above the third application view and is partially obscured by the third application view, and wherein the third application view is displayed above the fourth application view and is partially obscured by the fourth application view.

Seo teaches:
detecting a second user input (FIG. 11C and [0219-0220]: a second user input is detected);
in response to detecting the second user input:
moving the ordered set of application views on the display along the first dimension of the display (FIGS. 11C-D and [0219]: the ordered set of application views on the display scrolls in a top direction or a bottom direction in response to the second user input. In the example of FIGS. 11C-D, the ordered set of application views scrolls toward the bottom);
ceasing to display the first application view (FIGS. 11C-D and [0219]: for example, the first application view corresponds to Application #3, which ceases to be displayed as evident in FIG. 11D); and
displaying an additional subset of application views of the ordered set of application views, wherein the additional subset of application views of the ordered set of application views includes the second application view, the third application view, and a fourth application view, and wherein the second application view is displayed above the third application view and is partially obscured by the third application view, and wherein the third application view is displayed above the fourth application view and is partially obscured by the fourth application view (FIG. 11A and [0215], FIG. 11B and [0218]: As recited in [0215], “The first areas 412 are displayed in a form of stored cards partially hidden by a graphic image in a form of a slit for receiving the cards within a wallet and include at least one of simple information”. In this sense, each application view is partially obscured by the application view below it via a slit so as to make space to display succeeding application views; FIG. 11D and [0219]: an additional subset of application views is displayed. For example, the second application view/Application #4 is displayed above the third application view/Application #5, which is displayed above the fourth application view/Application #6.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation of application views as disclosed in Ko, in view of Jin, in view of Byrne, in view of Scholler, and in view of Adams to incorporate the teachings of Seo and have, in response to detecting the second user input: moving the ordered set of application views on the display along the first dimension of the display; ceasing to display the first application view; and displaying an additional subset of application views of the ordered set of application views, wherein the additional subset of application views of the ordered set of application views includes the second application view, the third application view, and a fourth application view, and wherein the second application view is displayed above the third application view and is partially obscured by the third application view, and wherein the third application view is displayed above the fourth application view and is partially obscured by the fourth application view. Doing so would allow the user to access a greater number of application views, by offering navigational mobility across different applications, while also allowing the user to gradually move across application views that maintain familiarity (some application views from the first subset remain), in an organized dimension, so as to prevent disorienting the user.

Regarding claim 57, the claim recites a non-transitory computer-readable storage medium (Ko, [0062]) with corresponding limitations to the electronic device of claim 53 and is therefore rejected on the same premise.

Regarding claim 61, the claim recites a method with corresponding limitations to the electronic device of claim 53 and is therefore rejected on the same premise.


Response to Arguments
In Remarks, Applicant argues:

Regarding independent claims 1, 16, and 17, the proposed modification is improper “because while Ko describes user interfaces for a smart watch, Jin and Byrne each describe user interfaces for smart phones… The smaller form factor of the smart watch in Ko makes it impractical to incorporate the user interfaces of Jinan and Byrne in the way proposed by the Office Action” (page 23 of Remarks).
Regarding independent claims 1, 16, and 17, “the modification proposed by the Office Action renders the user interfaces in Jin unsatisfactory for their intended purpose” because the drag and drop feature disclosed in Jin, in relation to FIG. 9 and [0159], would be impossible (page 25 of Remarks).

Examiner respectfully disagrees.

	Regarding point (a), the Examiner’s position is that one of ordinary skill in the art before the effective filing date of the invention would not be limited to only user interfaces of smart watches when combining teachings that render the claims obvious. As a secondary rebuttal, Applicant’s claim mentions no “smart watch” and does not limit the “electronic device”, as recited in claim 1, to a particular form factor: One of ordinary skill in the art would be even more inclined to explore various user interfaces from different types of devices to render such an “electronic device” obvious. Furthermore, it would be obvious to one of ordinary skill in the art to, when applying teachings from a larger user interface, appropriately scale aspects of the teachings for an intended, smaller user interface. In other words, one of ordinary skill in the art would not restrict them self to exactly incorporating elements of a user interface of a mobile device into the user interface of a smart watch, especially when such incorporation would render the smart watch “impractical” as alleged by Applicant. The Examiner’s position is that one of ordinary skill in the art before the effective filing date of the claimed invention would consider the form factor of a smart watch, as disclosed in Ko, and appropriately scale the “Tray” icon in dock 3410, as disclosed in Jin, so that Jin’s teachings are practically combined with the smart watch of Ko. Finally, Applicant’s argument that “the displayed user interfaces would be too small and cumbersome for a user to comfortably use” (end of page 23 of Remarks) is a subjective and overstated interpretation of a combination which one of ordinary skill in the art before the effective filing date of the claimed invention would not have arrived at given the knowledge and experience that one of ordinary skill would have possessed before the effective filing date of the claimed invention. In summary, Applicant’s allegation that the combination is improper because Jin and Byrne describe user interfaces for smart phones while Ko describes user interfaces for a smart watch is not persuasive. The Examiner maintains that the proposed combination of the references cited for the independent claims is proper.

	Regarding point (b), Jin was combined two-fold, that is two different embodiments, in the rejection of the independent claims. To this end, the nuances in the different embodiments of Jin should be appreciated and one particular embodiment does not necessarily, upon combination, negate the other. Firstly, the Examiner emphasizes that FIG. 9(b) of Jin was cited as an example of what a “tray”, in relation to the “tray icon” seen in dock 3410 of FIG. 34 of Jin, may look like. The key point conveyed in FIG. 9(b) is that the “application tray displays a grid of affordances/icons corresponding to applications available on the electronic device” (page 7 of Final Office Action). Secondly, in another embodiment, Jin shows that the “tray” may fully occupy the screen, thus ceasing the display of the one or more application views (FIG. 28 and [0232-0233]).  It is well understood that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Examiner’s position is that one of ordinary skill in the art before the effective filing date of the invention would be motivated to display a grid of affordances in lieu of the one or more application views when a
Moreover, it appears that Applicant undermines the importance of Byrne as a secondary reference by not fully addressing all prior art relied upon for the argued limitations, solely arguing against Jin. Notably, Examiner relied upon Byrne for teaching in response to detecting the second user input corresponding to selection of the respective affordance: ceasing to display the one or more applications (Byrne, FIG. 12, [0046], and [0051]: applications of the ordered set of applications at a first stage as seen in FIG. 6 are ceased to be displayed); and displaying the grid affordances (FIG. 12, [0046], and [0051]: various affordances corresponding to applications are displayed). Applicant’s argument regarding the alleged improper modification proposed by the Office Action, fails to consider Byrne, which is key to properly rejecting the argued limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner maintains that the proposed combination of the references cited for the independent claims is proper.

Overall, Applicant’s arguments are unpersuasive. The Examiner maintains that independent claims 1, 16, and 17 are properly rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2016/0306328 A1), in view of Jin et al. (US 2015/0309689 A1), in view of Byrne et al. (US 2011/0246944 A1), and in view of Scholler et al. (US 2015/0199082 A1). The dependent claims are rejected with the appropriate combination of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
US 2012/0266098 A1: scrolling through a carousel of applications
US 2012/0159364 A1: modifying a multi-layered structure
US 2011/0296351 A1: scrollable stacks of items, each stack being scrollable in a direction oblique to the display plane
US 2010/0211872 A1: vertically scrolling a stack card of application stack
US 9830056 B1: changing an arrangement of a stack of related windows
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171